UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6843


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHNNY GRAYSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00046-FPS-1)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Grayson, Appellant Pro Se.      Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny   Grayson   appeals   the   district     court’s    order

denying his motion requesting to serve his term of imprisonment

in home confinement based on his medical condition.                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Grayson, No. 5:08-cr-00046-FPS-1 (N.D.W. Va. Apr. 24,

2009).      We further deny Grayson’s motions for transcripts at

government expense, for appointment of counsel, for appointment

of Douglas VanVleet as his jailhouse lawyer, to allow VanVleet

to enter an appearance, and for a ninety-day extension of time

to file his brief.         We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented       in   the

materials      before   the   court   and   argument   would    not   aid     the

decisional process.

                                                                      AFFIRMED




                                       2